13-2600
    Li v. Holder
                                                                                   BIA
                                                                               Hom, IJ
                                                                          A087 795 456
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 23rd day of February, two thousand fifteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             SUSAN L. CARNEY,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    BAOFEN LI,
             Petitioner,

                   v.                                      13-2600
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:              Evan Goldberg, Of Counsel for Law
                                  Office of Theodore M. Davis, New
                                  York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; John S. Hogan, Senior
                                  Litigation Counsel; Stefanie A.
                          Svoren-Jay, Trial Attorney, Office
                          of Immigration Litigation, United
                          States Department of Justice,
                          Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Baofen Li, a native and citizen of the People’s

Republic of China, seeks review of a June 5, 2013 decision

of the BIA affirming the April 23, 2012 decision of

Immigration Judge (“IJ”) Sandy K. Hom, which denied Li’s

application for asylum and withholding of removal.     In re

Baofen Li, No. A087 795 456 (BIA June 5, 2013), aff’g No.

A087 795 456 (Immig. Ct. N.Y. City Apr. 23, 2012).     We

assume the parties’ familiarity with the underlying facts

and procedural history.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA, and accordingly we

follow the BIA in assuming Li’s credibility.    See Xue Hong

Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

2005).   The applicable standards of review are well

established.   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

                                2
    Under the REAL ID Act, the agency may require

corroboration despite otherwise credible testimony, and deny

an application based on the failure to provide such

corroboration, if the corroborating evidence is reasonably

available.   8 U.S.C. § 1158(b)(1)(B)(ii); see Yan Juan Chen

v. Holder, 658 F.3d 246, 251-52 (2d Cir. 2011)(per curiam).

Li argues that the agency failed to explain why the

corroborating evidence it required was reasonably available,

and that the required evidence was not, in fact, reasonably

available.   However, the IJ specifically stated in his

decision that the corroborating documentation that he

required was evidence that Li had been pregnant or had an

abortion, and that in the absence of that specific

documentation, he required some evidence that Li had

attempted to obtain copies of the necessary medical records.

Accordingly, because the IJ identified what evidence Li

should have provided, and discussed why that evidence was

reasonably available; and because Li did not explain the

omission of the specific evidence the IJ required, did not

offer a compelling argument that the evidence was not

reasonably available and did not show that she had made any

efforts to obtain the necessary documentation, we defer to


                              3
the agency’s conclusion that she did not meet her burden to

show past persecution.    See 8 U.S.C. § 1252(b)(4); Chuilu

Liu v. Holder, 575 F.3d 193, 197-98 (2d Cir. 2009).

    Li also contends that she fears future persecution

based on her Muslim religion.       As the agency concluded, Li

did not present any evidence that Chinese authorities were

aware either that she was Muslim or that she worshiped at a

mosque, and, as a result, Li did not show a well-founded

fear of future persecution.     See Hongsheng Leng v. Mukasey,

528 F.3d 135, 143 (2d Cir. 2008)(per curiam)(to establish a

well-founded fear of persecution without any evidence of

past persecution, an alien must show a reasonable

possibility that authorities in her country of nationality

are either aware of or likely to become aware of her

activities).    Moreover, to establish a pattern or practice

of persecution against a particular group, a petitioner must

demonstrate that the harm to the allegedly persecuted group

is “so systemic or pervasive as to amount to a pattern or

practice of persecution.”     In re A-M-, 23 I. & N. Dec. 737,

741 (BIA 2005); see Mufied v. Mukasey, 508 F.3d 88, 91 (2d

Cir. 2007).    Here, substantial evidence supports the

agency’s conclusion that the background evidence submitted


                                4
by Li—the U.S. State Department’s 2010 International

Religious Freedom Report on China—does not establish a

systemic, pervasive, or organized persecution of Muslims in

China so as to constitute a pattern or practice of

persecution.   See Mufied, 508 F.3d at 92-93.

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              5